Citation Nr: 1214943	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected temporomandibular joint disturbance (TMJ).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The issues of entitlement to service connection for an acquired psychiatric disorder, a left knee disorder, and headaches as secondary to the service-connected TMJ,  have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See submission of the Veteran in July 2010, the substantive appeal March 2010, and the hearing transcript at p. 6.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from September 1961 to September 1963.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied service connection for a right knee disorder and denied a disability rating for service-connected TMJ in excess of 10 percent.  The Veteran disagreed and perfected an appeal.

The Veteran testified at an August 2011 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Right knee disorder

The Veteran contends that he injured both his jaw and his knees during active duty.  Essentially, he has stated and has testified that he was participating in work on the forward main deck of the U.S.S. Remey (DD-688) to secure an anchor chain while the ship navigated with heavy following seas.  Before the working party left the main deck, the ship returned to a course heading into the heavy seas and high waves.  Seeing that a wave was going to submerge the bow of the ship, the Veteran and another sailor managed to get to an open scuttle hatch located near the anchor winch before the wave hit the ship.  While diving through the hatch, the Veteran's face and knees hit the cowling of the hatch and hit the rungs of a steel ladder leading from the main deck to the lower deck of the scuttle compartment.  (See March 2008 Veteran Statement and August 2011 hearing testimony at page 4.  

With regard to his right knee, the Veteran testified that he experienced swelling and bruising.  The Veteran underwent a total knee replacement in 2007, however, he contends that he suffered intermittent swelling and pain of the right knee since the time of his discharge from service.  In addition, the Veteran testified that a surgical assistant told him after the 2007 surgery to replace his right knee that during surgery the surgeons saw evidence of a "very old injury."  See hearing transcript at page 9.  Service treatment records for the Veteran verify that he was injured falling down a ladder and was treated for jaw related pain although no service treatment record shows any complaints of right knee pain or bruising and no knee disorder of any kind was documented during service.  The Veteran testified that the concern of medical personnel at the time of the injury was focused on his jaw and that he downplayed the injury to his knees as simple bruising and swelling.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The level of proof to satisfy the McLendon elements is slight.  

Review of the Veteran's VA claims folder shows that there is a current right knee status post full knee replacement disorder; evidence of an injury suffered during service; report of continuity of symptomatology; and no medical examiner's opinion regarding the likelihood of whether the right knee disability is related to the Veteran's active duty service.  For those reasons, the Board finds that McLendon elements are satisfied in this case and also finds that VA must provide the Veteran with a complete medical examination that includes an opinion regarding the etiology of the right knee disorder.

TMJ

The Veteran is service-connected for TMJ currently evaluated as 10 percent disabling under the criteria of 38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).  The Veteran's representative has contended in the July 2011 submission in lieu of a VA Form-646, that the VA examinations and consult notes of 2008 and 2009 do not accurately portray the Veteran's current disability picture.  In the substantive appeal of March 2010, the Veteran reported that the disorder was getting worse by the year.  

The February 2008 VA examiner noted the rating criteria and the Veteran's then current symptoms; that is, interincisal opening.  An examination must account for other regulatory provisions that may have an impact upon the rating.  DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995) see also Floyd v. Brown, 9 Vet. App. 88, 93 (1996) (In an increased rating claim for left mandible condition, failure of examiner to account for complaints of pain in assessing functional loss is error).  The Veteran testified that he could eat only soft foods, that his disability causes pain when he talks and that he cannot sneeze normally.  See hearing transcript at pages 5-6.   In sum, the claim is remanded for a new examination to determine the nature and extent of all symptoms associated with the service-connected TMJ.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he identify all treatment providers for his right knee disability since discharge from active duty service, whose records are not already of record.  He should also identify any outstanding records pertaining to treatment for TMJ.  He should be asked to indicate when he started receiving treatment at VA facilities and at which facilities.  

Take reasonable steps to obtain any identified non-VA medical records identified by the Veteran that are not already of record.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Ensure that all VA treatment records pertaining to the Veteran, including those identified in response to the above, are associated with the Veteran's VA claims folder.  

3.  Schedule a VA medical examination by an appropriate examiner who should review the Veteran's VA claims folder.  The examiner should describe the nature and extent of the Veteran's right knee status post-full knee replacement.  The examiner should also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disorder is related to active service, to include an injury suffered during active duty service.  For purposes of the opinion, the examiner should assume that the Veteran injured his right knee during active duty service as described in the Veteran's VA claims folder and that he had continuity of symptomatology after discharge.  A complete explanation for the opinion should be provided.  

4.  Schedule a VA examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should provide a description of all symptoms and manifestations of the Veteran's service-connected TMJ disability.  The examiner should describe any pain reported by the Veteran and the effect of pain on functional use of the temporomandibular joint.  

5.  Ensure the above development has been properly completed and that the examination report(s) is complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



